         Case 2:20-ap-02007 Doc 1-4 Filed 06/11/20 Entered 06/11/20 16:42:23                                                  Desc
                      Exhibit C- Thomas Memorial Deed of Trust Page 1 of 3


                                                                                                                                     1.10
                                       THIS IS A CREDIT LINE DEED OF TRUST


                   CREDIT LINE DEED OF TRUST. LEASEHOLD DEED OF TRUST.
                                 FIXTURE FILING AND SECURITY AGREEMENT




                             THIS CREDIT LINE DEED OF                                 TRUST, LEASEHOLD                    DEED OF

     ~
         TRUST, FIXTURE FILING                           AND SECURITY AGREEMENT, dated                                  as   of June 1,

         2008,     by      and        between        HERBERT            J.    THOMAS            MEMORIAL                 HOSPITAL

    ~    ASSOCIATION,                  a    West     Virginia nonstock, nonprofit corporation,                      hereafter called

         “ and Camden P. Siegrist and Edward McDevitt, residents of Kanawha County,

~   ~j   West     Virginia,      as   Trustees, hereinafter together called “

                                                             WITNESSETH:

                             That for and in consideration of the indebtedness and trusts hereinafter set

         forth and of the        sum       of    $10.00, cash in hand paid, the receipt and sufficiency of which                      are



         hereby acknowledged,                    Grantor does      hereby    GRANT and CONVEY                   unto   Trustees, with

         power of sale, all of the               following:

                                           (a)       All of Grantor’s estate, and any and all of Grantor’s other

         right,   title and interest,            covering   those certain tracts       or   parcels   of land located in the         City
         of   South        Charleston,            Kanawha      County,       West      Virginia,      which      property is        more



         particularly      described in Schedule 1 attached hereto.

                                           (b)       All of Grantor’s leasehold estate, and any and all of Grantor’s

         other    right,   title and interest, under and pursuant to that certain Amended and Restated

         Lease dated        as   of March 1, 1993,            as   supplemented        and amended         (together    with any and

         all extensions and renewals thereof and amendments thereto, the                                    “Lease”), between the

         City   of South Charleston, West                   Virginia,   as   lessor   (the “Lessor”), and Grantor,            as   lessee,

         covering       those certain tracts           or   parcels   of land located in the          City    of South Charleston,

         (C1368676.1}
                                                                                                              ~DEED    357~      ~49
                                                                                                      S~coi’ded In ~bove Book ~nd Paqe
                                                                                                            06/30/2008 03~09:38 PM
                                                                                                               Vera 3. McCo’rriick
                                                                                                                  County Clerk
                                                                                                               ~ana~ha ~aunty, WV
                                                                                                       T)eed Tax                    0.OQ
                                                                                                       ~ecordinq ~ee             116.00
                                                                                                        TOTOL                     116.00
Case 2:20-ap-02007 Doc 1-4 Filed 06/11/20 Entered 06/11/20 16:42:23                                                         Desc
             Exhibit C- Thomas Memorial Deed of Trust Page 2 of 3

                                                                                   IDEED     3579      850


Kanawha        County,      West           Virginia,       which property is               more     particularly      described         on


Schedule 2 attached hereto, and which Lease is of record in the office of the Clerk of the

County    Commission of Kanawha                     County        in Book 240 at page 320.

                                (c)         All   right,   title and interest of Grantor               now    owned    or   hereafter

acquired      in and to any and all               sidewalks, alleys, streets, and all strips and gores of land

adjacent      to or used in       connection with such real property and all                           easements and        rights      of

way in connection therewith.

                                (d)         All   right,   title and interest of Grantor in and to all                     buildings,
improvements          and fixtures of every kind, and all                          machinery, equipment               and property

which    are    or   shall be attached to,             or    be deemed to be fixtures and                      a   part of, the real

property herein conveyed.

                                (e)         All   right,   title and interest of Grantor in and to all                    equipment,
materials, supplies and other property of every kind                                        or    nature     whatsoever,      now       or


hereafter owned           by    Grantor       or   in which it has            or    shall have       an    interest, procured for

incorporation        in    or   to be       affixed to       buildings        or     other       improvements        on   the above

described real property               or   appurtenant thereto.

                                (f)         All   right,    title and interest of Grantor in and to all furniture,

furnishings, equipment                and other items of              tangible personal property               now     owned       or   in

which Grantor has               an    interest pursuant to the Lease                   or    hereafter       acquired by      Grantor

which    are   used   or   useful in the          buildings      or   other   improvements           on    such real property.

                                (g)         All rentals, income, issues and                      profits   that may    accrue      from

the aforesaid land and               improvements           or   any part thereof;          provided, however,         that   so   long
as   Grantor shall         not be in         default hereunder Grantor shall be entitled to collect and

receive all said rents, income, issues and                        profits.     All property and interests in property



~CI368676.1
                                                                      2
Case 2:20-ap-02007 Doc 1-4 Filed 06/11/20 Entered 06/11/20 16:42:23                                                     Desc
             Exhibit C- Thomas Memorial Deed of Trust Page 3 of 3
                                                                              rDEED     357~       851




described        above,        together       with    the   real     estate    described          above, shall        secure       the

indebtedness herein described and covered                          by   this Deed of Trust, and all the                foregoing

property, interests in property and other rights and interests                             are   herein sometimes referred

to   collectively       as   the “

                    TO        HAVE           AND      TO    HOLD the             Property         unto     Trustees     and their

successors       in the trust forever; and Grantor does                   hereby        covenant as set forth herein to


and with Trustees and with United Bank, Inc.,                           having        its address and        principal place        of

corporate       trust   business at 500 Lee Street, East, Charleston, West                               Virginia 25301,      as   the

trustee   (together          with any        successors     thereto, the “Master Trustee”) under the Master

Trust Indenture dated                as   of June 1, 2008 (as           supplemented             and amended, the “Master

Indenture”), with Grantor, Charleston Hospital, Inc., d/b/a St. Francis Hospital (“St.

Francis”), and,          as    a   special member,          Thomas Memorial                Hospital Foundation, Inc.,               on


behalf of the      respective         Holders of the Series 2008-1 A Note issued                         by Grantor,    the Series

2008-lB Note issued                by     St. Francis, and the Series 2008-iC Note issued                        by   Grantor and

St. Francis      (together,        the “Series 2008 Notes”), pursuant to the Master Indenture and the

Supplemental             Master         Trust      Indenture       2008-1,      dated       as    of      June   1,    2008        (the

“Supplemental            Master Indenture            2008-1”), and all Obligations issued under the Master

Indenture       on a     parity      with the Series 2008 Notes.               Grantor covenants with the Trustees

and the Master Trustee,                 on   behalf of the   respective        Holders of the Series 2008 Notes and

all   Obligations            issued under the Master Indenture                   on    a   parity therewith,          that it will

warrant        generally       the   Property;       that Grantor has the             right      to convey the        Property       to


Trustees; that the             same       is free from any and all liens and encumbrances other than

Permitted Encumbrances,                      as   defined in the Master Indenture; that Trustees will have

quiet possession              thereof and that Grantor will execute such further                             assurances    of the



(C1368676.I}
                                                                    3
